Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2015

                                      No. 04-15-00042-CV

                TEXAS DEPARTMENT OF STATE HEALTH SERVICES,
                                 Appellant

                                                v.

                                    Amy W. ROCKWOOD,
                                         Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-04447
                      The Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
       Appellee has filed an unopposed motion to extend time to file her brief in this accelerated
appeal. Appellant’s brief was filed March 16, 2015. Accordingly, because this is an accelerated
appeal, appellee’s brief was due twenty days later on April 6, 2015, not thirty days later on April
16, 2015, as appellee asserts in her motion. Appellee has asked for additional time to file her
brief, specifically, until April 22, 2015. We GRANT appellee’s request and ORDER that she
file her brief in this court on or before April 22, 2015.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court